     Case 15-10393-JDW
 Fill in this information to identify the case:
                                                        Doc 50                Filed 03/30/20 Entered 03/30/20 17:24:33               Desc Main
                                                                             Document      Page 1 of 5
B 10 (Supplement 2) (12/11)              (post publication draft)
 Debtor 1               Larry Lewis
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                                    Northern
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                                               MS
                                                                                               (State)
 Case number
                        15-10393-JDW
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                         10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as
                                  Trustee of the SCIG Series III Trust                                                   Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                                         _________________
                                                                                                                         5

                                                                                                         5 ____
                                                                                                         ____ 3 ____
                                                                                                                2 ____
                                                                                                                     8
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                18037 Oklahoma St
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Coffeeville                                   MS
                                  ________________________________________________
                                                                                         38922
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  ✔     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                        $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

  
  ✔     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                                                                                                    02 01     2020
                                                                                                   ____/_____/______
        The next postpetition payment from the debtor(s) is due on:
                                                                                                   MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                  (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                         +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                                 (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                ____/_____/______
        due on:                                                                                    MM / DD / YYYY


Form 4100R                                                                   Response to Notice of Final Cure Payment                           page 1
    Case 15-10393-JDW                          Doc 50             Filed 03/30/20 Entered 03/30/20 17:24:33                          Desc Main
                                                                 Document      Page 2 of 5

Debtor 1
                Larry Lewis
                _______________________________________________________
                                                                                                                  15-10393-JDW
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  ✔
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.



                    /s/ Christopher K. Baxter
               8__________________________________________________
                   Signature
                                                                                              Date
                                                                                                      03 30 2020
                                                                                                      ____/_____/________



                    Christopher                    K                    Baxter                        Authorized Agent
 Print             _________________________________________________________                  Title   ___________________________________
                   First Name                      Middle Name         Last Name


                    Marinosci Law Group
 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:

                    14643 Dallas Parkway
 Address           _________________________________________________________
                   Number                 Street

                    Dallas                                              TX         75254
                   ___________________________________________________
                   City                                                State       ZIP Code


                     972        331      2300                                                         ecf@mlg-defaultlaw.com
 Contact phone     (______) _____– _________                                                  Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
Case 15-10393-JDW        Doc 50     Filed 03/30/20 Entered 03/30/20 17:24:33            Desc Main
                                   Document      Page 3 of 5

                                  &(57,),&$7(2)6(59,&(

       ,&KULVWRSKHU.%D[WHUFHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKH5HVSRQVHWR)LQDO&XUH
1RWLFHZDVVHUYHGRQWKH'HEWRUYLD8QLWHG6WDWHV0DLODWWKHDGGUHVVOLVWHGRQ3$&(5DQGWKH
'HEWRU¶VDWWRUQH\WKH&KDSWHU7UXVWHHWKH867UXVWHHDQGDOOSDUWLHVUHTXHVWLQJQRWLFHYLD
(&)(OHFWURQLF0DLORQMarch   30, 2020
                                              




                                                        0DULQRVFL/DZ*URXS3&
                                                        V&KULVWRSKHU.%D[WHU
                                                        &KULVWRSKHU.%D[WHU
                                                        'DOODV3DUNZD\6WH
                                                        'DOODV7H[DV
                                                        7HOHSKRQH  
                                                        )DFVLPLOH  
                                                        (PDLOW[EN#POJGHIDXOWODZFRP
                                                        $77251(<6)25&5(',725
              Case 15-10393-JDW                Doc 50    Filed 03/30/20          Entered 03/30/20 17:24:33      Desc Main
Label Matrix for local noticing                    American InfoSource LP asPage
                                                        Document             agent 4forof 5      Angela Kincaid
0537-1                                             Midland Funding LLC                           1119 Tennessee Street
Case 15-10393-JDW                                  PO Box 268941                                 Coffeeville, MS 38922-9340
Northern District of Mississippi                   Oklahoma City, OK 73126-8941
Aberdeen
Mon Mar 30 16:27:53 CDT 2020
BSI Financial Services                             Locke D. Barkley                              Bayview Loan Servicing LLC
1425 Greenway Drive, Ste 400                       6360 I-55 North                               4425 Ponce De Leon Blvd. 5th Floor
Irving, TX 75038-2480                              Suite 140                                     Coral Gables, FL 33146-1873
                                                   Jackson, MS 39211-2038


Bayview Loan Servicing, LLC                        Bayview Loan Servicing, LLC                   Bayview Loan Servicing, LLC
4425 Ponce de Leon Blvd                            ATTN: Customer Service Department             Natalie Brown, Esq.
5th Floor, BK DEPT                                 4425 Ponce De Leon Blvd, 5th Floor            Rubin Lublin, LLC
Coral Gables, FL 33146-1873                        Coral Gables, FL 33146-1873                   428 North Lamar Blvd, Suite 107
                                                                                                 Oxford, MS 38655-3221

Natalie K. Brown                                   Emily Kaye Courteau                           GMAC Mtg.
Rubin, Lublin, Suarez, Serrano, LLC.               2309 Oliver Road                              3451 Hammond Avenue
428 North Lamar Blvd                               Monroe, LA 71201-2932                         Waterloo, IA 50702-5300
Suite 107
Oxford, MS 38655-3221

A. E. Rusty Harlow Jr.                             IRS                                           (p)INTERNAL REVENUE SERVICE
850 Lakeview Drive                                 P.O. Box 7346                                 CENTRALIZED INSOLVENCY OPERATIONS
Grenada, MS 38901-4305                             Philadelphia, PA 19101-7346                   PO BOX 7346
                                                                                                 PHILADELPHIA PA 19101-7346


Internal Revenue Service                           Internal Revenue Service                      Michael Alan Jedynak
In care of U.S. Attorney                           P. O. Box 7346                                Morris & Associates
900 Jefferson Avenue                               Philadelphia PA 19101-7346                    a division of Dean Morris, LLC
Oxford MS 38655-3608                                                                             2309 Oliver Road
                                                                                                 Monroe, LA 71201-2932

Lake City Collections                              Larry Lewis                                   Liberty Finance
830 Lakeview Drive                                 18037 Oklahoma Street                         254 South Main Street
Grenada, MS 38901-4305                             Coffeeville, MS 38922-2716                    Grenada, MS 38901-3224



Liberty Finance Co., Inc.                          Miland Credit Management                      Mississippi Department of Employment Securit
254 S. Main St.                                    8875 Aero Drive, Suite 200                    Post Office Box 1699
Grenada, MS 38901-3224                             San Diego, CA 92123-2255                      Jackson, MS 39215-1699



Mississippi Department of Employment Securit       Mississippi Department of Revenue             Mississippi State Tax Commission
Office of Legal Affairs                            Bankruptcy Section                            P.O. Box 22808
Post Office Box 1699                               Post Office Box 22808                         Jackson, MS 39225-2808
Jackson, Mississippi 39215-1699                    Jackson MS 39225-2808


Receivables Performanc                             Romona Lewis                                  Rushmore Loan Management Services
20816 44th Ave W                                   2210 CR 169                                   P.O. Box 55004
Lynnwood, WA 98036-7744                            Coffeeville, MS 38922-2404                    Irvine, CA 92619-5004
              Case 15-10393-JDW               Doc 50       Filed 03/30/20        Entered 03/30/20 17:24:33               Desc Main
Rushmore Loan Management Services                   Rushmore Loan ManagementPage
                                                         Document            Services
                                                                                    5 of 5               U. S. Trustee
2309 Oliver Road                                    c/o Michael Jedynak                                  501 East Court Street, Suite 6-430
Monroe, LA 71201-2932                               2309 Oliver Road                                     Jackson, MS 39201-5022
                                                    Monroe, LA 71201-2932


U.S. Bank Trust National Association                US Attorney - Northern District                      Yalobusha County DHS
c/o BSI Financial Services                          900 Jefferson Avenue                                 P.O. Box 1071
1425 Greenway Drive, Ste 400                        Oxford, MS 38655-3608                                Water Valley, MS 38965-1071
Irving, TX 75038-2480




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service
Attn: Special Processing Staff
100 West Capitol Street
Room 504
Jackson MS 39269




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bayview Loan Servicing, LLC,                     (d)Liberty Finance                                   (d)Liberty Finance Co., Inc.
                                                    254 South Main Street                                254 S. Main St.
                                                    Grenada, MS 38901-3224                               Grenada, MS 38901-3224



(d)Rushmore Loan Management Services                (u)US Bank Trust National Association, as Tru        End of Label Matrix
P.O. Box 55004                                                                                           Mailable recipients     35
Irvine, CA 92619-5004                                                                                    Bypassed recipients      5
                                                                                                         Total                   40
